UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6667


JEROME BRANCH,

                 Plaintiff - Appellant,

          v.

MS. BADGETT, Head     Nurse;   MS.   WHITE,   RNC-A   Nurse;   EDWARD
BOAKYE, Doctor,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:11-cv-00124-HCM-FBS)


Submitted:   June 18, 2015                     Decided:    June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Branch, Appellant Pro Se. Jeff W.Rosen, PENDER & COWARD,
PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome Branch seeks to appeal the district court’s order

denying relief on Branch’s 42 U.S.C. § 1983 (2012) complaint.   We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).       “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”    Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on Sept.

14, 2012.     The notice of appeal was filed on April 29, 2015.

Because Branch failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                         DISMISSED




                                  2